Case 1:18-cr-00216-DMT Document16 Filed 12/11/18 Page 1of1

é xX os
Case 1:18-cr-00216-DLH *SEALED* Document6 Filed 12/05/18 Page 1 of 2

 

 

Local AO 442 (Rev. 10/11) Arrest Warrant RECEIVEN
UNITED STATES MARSH
ALS
UNITED STATES DISTRICT COURT epg
DISTRICT OF NORTH DAKOTA -le 79 253
DISTRICT OF NORTH DAKOTA
United States of America
V. )
Natalie Anne Minafore Case No. 1:18-cr-216-02
)
oo _. )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Natalie Anne Minafore .

who is accused of an offense or violation based on the following document filed with the court:

 

Indictment © Superseding Indictment © Information CO Superseding Information © Complaint
Probation Violation Petition (4 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances
Distribution of Heroin

Distribution of Oxycodone

Money Laundering Conspiracy

Distribution of Methamphetamine

Aiding and Abetting

 

Date: 12/05/2018 _ /s/ Renee Hellwig

issuing officer's signature

 

City and state: Bismarck, ND Renee Hellwig, Deputy Clerk

Printed name and title

 

Return

 

 

This warrant was received on (date) 2 s [s]e0 216 ___» and the person was arrested on (date) 12/10 2s
at (cityand state) AA CLEA) COVENT ND

  

 

 

rresting officer's Signature

Date: _ ‘ehohae ay

___ ( AVAVDA Cel CEials, Dus. mn

Printed name and title

 

 
